DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 7, 11, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kang (US 2016/0357056).
Re Claim 1: As shown in Figs. 4-6, Kang discloses a display panel, comprising:
a first substrate 1 comprising a cutting region (region comprising cutting line A-A’ corresponding to 201);
a second substrate 2 disposed opposite to the first substrate 1;
a thin film transistor layer (comprising source/drain layer 13) disposed on the second substrate 1 and comprising a cutting protection region 200 corresponding to the cutting region [0017, 0021]; and
a cutting protection layer 14 (protrusion portion) disposed on the thin film transistor layer 13 and located in the cutting protection region 200.
Re Claim 6: The display panel as claimed in claim 1, wherein an orthographic projection of the cutting protection layer 14 on the first substrate 1 covers the cutting region of the first substrate 1.
Re claim 7: The display panel as claimed in claim 6, wherein the thin film transistor layer comprises a first insulating layer 12 disposed on the second substrate 10, a metal wiring layer 13 disposed on the first insulating layer 12, and a second insulating layer 14 disposed on the metal wiring layer 13, and the cutting protection layer (protrusion portion) is disposed on the second insulating layer 14.
Re Claim 11: The display panel as claimed in claim 1, wherein a horizontal width of the cutting protection region 200 is greater than a horizontal width of the cutting region.
Re Claim 12: As shown in Fig. 4, Kang discloses a manufacturing method of a display panel, comprising steps as follows:
providing a first substrate 2 and a second substrate 1, which are disposed opposite of each other, wherein the first substrate 1 comprises a cutting region (region comprising cutting line A-A’ corresponding to 201);
forming a thin film transistor layer (comprising source/drain layer 13) on the second substrate 1(10), wherein the thin film transistor layer comprises a cutting protection region 200 corresponding to the cutting region; and
forming a cutting protection layer 14 (protrusion portion) located in the cutting protection region 200 on the thin film transistor layer.
Re Clam 15: The manufacturing method of the display panel as claimed in claim 12, comprising forming a columnar spacer 4 on the thin film transistor layer after forming the thin film transistor layer on the second substrate 1(10).
Claims 1-7 and 11-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Choi et al. (Choi, US 2016/0026019).
Re Claim 1: As shown in Figs. 13 and 15C, Choi discloses a display panel, comprising:
a first substrate 200 comprising a cutting region (comprising cutting line CL1);
a second substrate 100 disposed opposite to the first substrate 200;
a thin film transistor layer T disposed on the second substrate 100 and comprising a cutting protection region OA corresponding to the cutting region; and
a cutting protection layer 300 (321, 323, 329) disposed on the thin film transistor layer T and located in the cutting protection region OA [0094].
It is noted that, as shown in Fig. 5, the spacer 300, which is a bar-type pattern, is considered as a cutting protection layer for reducing the stress difference between the sealing area SA and the outer area OA, thereby reducing the chipping fault and improving yield [0073-0077, 0083]. 
Re Claim 2: The display panel as claimed in claim 1, wherein the display panel comprises a color resist layer 131 disposed between the first substrate 200 and the second substrate 100, and a material of the cutting protection layer 300 is a color resist material 321.
Re Claim 3: The display panel as claimed in claim 2, wherein the cutting protection layer 321 and the color resist layer 131 are an integrally-formed structure (see also Fig. 15A) [0147].
Re Claim 4: The display panel as claimed in claim 1, wherein the display panel comprises a columnar spacer 139 between the first substrate 200 and the second substrate 100, and a material of the columnar spacer 139 is same as a material of the cutting protection layer 329.
Re Claim 5: The display panel as claimed in claim 4, wherein the cutting protection layer 329 and the columnar spacer 139 are an integrally-formed structure [0149].
Re Claim 6: The display panel as claimed in claim 1, wherein an orthographic projection of the cutting protection layer 300 on the first substrate 200 covers the cutting region of the first substrate 200 (Fig. 15C).
It is noted that Choi discloses the cutting protection layer can be arranged along and below the cutting region CL1 [0075].
Re claim 7: The display panel as claimed in claim 6, wherein, as shown in Fig. 13, the thin film transistor layer T comprises a first insulating layer 113 disposed on the second substrate 100, a metal wiring layer 117/119 disposed on the first insulating layer 113, and a second insulating layer 121 disposed on the metal wiring layer 117/119, and the cutting protection layer 300 is disposed on the second insulating layer 121.
Re Claim 11: The display panel as claimed in claim 1, wherein, as shown in Fig. 13, a horizontal width of the cutting protection region (on both sides of cutting line CL1) is greater than a horizontal width of the cutting region CL1.
Re Claim 12: As shown in Figs. 13 and 15A-15C, Choi discloses a manufacturing method of a display panel, comprising steps as follows:
providing a first substrate 200 and a second substrate 100, which are disposed opposite of each other, wherein the first substrate 100 comprises a cutting region CL1;
forming a thin film transistor layer T on the second substrate 100, wherein the thin film transistor layer T comprises a cutting protection region OA corresponding to the cutting region CL1; and
forming a cutting protection layer 300 (321, 323, 329) located in the cutting protection region OA on the thin film transistor layer T.
It is noted that, as shown in Fig. 5, the spacer 300, which is a bar-type pattern, is considered as a cutting protection layer for reducing the stress difference between the sealing area SA and the outer area OA, thereby reducing the chipping fault and improving yield [0073-0077, 0083]. 
Re Claim 13: The manufacturing method of the display panel as claimed in claim 12, comprising forming a color resist layer 131 on the thin film transistor layer T after forming the thin film transistor layer T on the second substrate 100.
Re Claim 14: The manufacturing method of the display panel as claimed in claim 13, wherein the step of forming the cutting protection layer 300 located in the cutting protection region OA on the thin film transistor layer T comprises a step of integrally forming the cutting protection layer 321 and the color resist layer 131 by a same process, wherein a material of the cutting protection layer 321 is a color resist material 131 [0147].
Re Clam 15: The manufacturing method of the display panel as claimed in claim 12, comprising forming a columnar spacer 139 on the thin film transistor layer T after forming the thin film transistor layer T on the second substrate 100.
Re Claim 16: The manufacturing method of the display panel as claimed in claim 15, wherein the step of forming the cutting protection layer 300 located in the cutting protection region OA on the thin film transistor layer T comprises a step of integrally forming the cutting protection layer 329 and the columnar spacer 139 by a same process, wherein a material of the columnar spacer 329 is same as a material of the cutting protection layer 329 [0149].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Choi, US 2016/0026019) in view of Son (US 11,271,019).
Re Claim 8: The display panel as claimed in claim 7:
Choi does not disclose the cutting protection region of the metal wiring layer comprises a plurality of metal sub-wirings which are mutually parallel in arrangement.
As shown in Figs. 1-3, Son discloses a plurality of metal sub-wirings 181 (185, 186), which are mutually parallel in arrangement in the peripheral area PA, is connected to data lines 171 and data driving IC 550 in order to input data signal for display (col. 7, lines 6-15).
Thus, it would have been obvious to one having skill in the art at the time the invention was made to form a plurality of metal sub-wirings which are mutually parallel in arrangement in order to input data signal for display.
Re Claim 9: The display panel as claimed in claim 8, wherein a line width DW1 of the metal sub-wirings 185 may be 4 micrometers or more and less than 5 micrometers and a line width DW2 of the metal sub-wirings 186 may be in a range of 5 micrometers to 7 micrometers (col. 9, lines 1-17). These meet the claimed width ranging from 3.5 micrometers to 6 micrometers.
Re Claim 10: The display panel as claimed in claim 8:
Son discloses that the widths DW1 and DW2 are not limited as shown in claim 9 (col. 9, lines 16-17). Son does not explicitly disclose that a line width of the metal sub-wirings is greater than 10.5 micrometers. However, according to a size of the display panel and an intended application, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form a line width of the metal sub-wirings being greater than 10.5 micrometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871
                                                                                                                                                                                                        September 7, 2022